DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/21 has been entered.
 
Response to Amendment

	Currently, the pending Claims are 1-3, 5-6, 8-24, 26-27. The examined Claims are 1-3, 5-6, 8-24, 26-27, with Claim 1 being amended herein, and Claims 26-27 being newly added.

Response to Arguments

	Applicant first notes that based on [0030] of the instant Specification, the “fixing means” of the instant Claims should be interpreted to further encompass “material apertures” (in addition to a recess, a clip connection, a detent connection, or an adhesive connection (Page 6 of Remarks).

	Furthermore, Applicant has mainly amended independent Claim 1 to require that the at least one cell connector or one terminal connection is of multi-layer form and that the at least one cell connector or one terminal connection includes a first layer and a second layer, wherein the connecting element is sandwiches between the first layer and the second layer. In addition, newly presented Claims 26-27 require that at least one of the insulation layers is of film-like form, and that the at least two insulation layers comprise aluminum oxide.
	Accordingly, Applicant presents arguments in favor of the amended Claims versus the prior art of record (namely the disclosures of Federle, Eckl, and Koh) (Pages 6-7 of Remarks). In particular, Applicant argues that Koh neither teaches nor suggests “a connecting element sandwiched between any of the metal layers 121a, 121b, 122a, 122b of the first conductive pattern 121 and the second conductive pattern 122 or between the layers 121a, 122a and the connection pattern 123” (Page 7 of Remarks). Accordingly, Applicant argues that neither Federle, nor Eckl, nor Koh teach the instantly amended structural limitation (i.e. the at least one cell connector or one terminal connection is of multi-

	While Applicant’s aforementioned arguments are acknowledged, they are found to be moot in view of the new grounds of rejection, presented below, as necessitated by Applicant’s amendments to the Claims. It is noted, however, that all previous prior art rejections of record are hereby withdrawn.

Claim Objections

Claim 14 is objected to because of the following informalities: the phrase “are connected to one another in electrically conductive fashion” should be written, for example, as “are connected to on another in an electrically conductive fashion.” Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-3, 5-6, 8-24, 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 3 references “the” at least one of the insulation layers. While Claim 1 (from which Claim 3 depends) states that the connecting device comprises “at least two insulation layers,” Claim 3 is rendered particularly indefinite insofar as it is unclear which of the at least two insulation layers of the connecting device is “the” at least one of the insulation layers. For the purposes of examination, it will be interpreted that either of the at least two insulation layers may be considered to be the at least one of the insulation layers. Proper clarification is required.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 8 references “the” at least one of the insulation layers. While Claim 1 (from 

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 16 references “the” at least one insulation layer. While Claim 1 (from which Claim 16 depends) states that the connecting device comprises “at least two insulation layers,” Claim 16 is rendered particularly indefinite insofar as it is unclear which of the at least two insulation layers of the connecting device is “the” at least one insulation layer. For the purposes of examination, it will be interpreted that either of the at least two insulation layers may be considered to be the at least one insulation layer. Proper clarification is required. 
 
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 24 recites the limitation "the reinforcement element." There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, it will be interpreted that the connecting device comprises a reinforcement element, wherein the at least one fixing means is on said reinforcement element. Proper clarification is required. 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses the term “means for” that is coupled with functional language without reciting sufficient structure to perform the recited function and the “means for” is not preceded by a structural modifier. Such claim limitation(s) is/are (emphasis added): “…at least one fixing means (22) for positioning on an external component” in Claim 12, and “…at least one fixing means (22), on the reinforcement element (19), for positioning on an electrical storage unit (11) or a battery module (100)” in Claim 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. With respect to both Claims 12 and 24, the “fixing means” recited in each Claim will be interpreted as a recess, a clip connection, a detent connection, an adhesive connection, or material apertures based on [0016] and [0030] of Applicant’s instant Specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 8, 12-16, 18-19, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Federle et al. (US 2015/0214581), and further in view of Nomoto et al. (US 2014/0370343).

	Regarding Claims 1, 14, Federle teaches a battery system (Abstract, [0001]). As illustrated in Figures 1-3, Federle teaches that the battery system comprises a battery module and a connecting device for electrically connecting a plurality of battery cells (2) (“electrical storage units”) ([0031]). As illustrated in Figure 3, Federle teaches that the connecting device comprises three carrier material layers (17) (“at least two insulation layers”) which are formed out of a mixture of epoxy resin and glass fiber (i.e. FR4 insulation material) ([0036]). As illustrated in Figures 1-3, Federle teaches that a plurality of “connecting elements” (6) are arranged between two respective carrier material layers ([0031]). As illustrated in Figure 3, each connecting element is, at least in part, electrically insulated to “an outside” due to being sandwiched between said two respective carrier material layers. As illustrated in Figure 1, each connecting element is configured, at a first end, for the electrical connection of the plurality of battery cells (e.g. via a welded connection between a cell terminal (7) of a given battery cell and an interfacing surface of a corresponding connecting element) ([0031], [0034]-[0035]).
	Federle does not explicitly teach that, at the first end, the connecting elements have at least one cell connector structured in multi-layer form which is formed cohesively the connecting elements, 
	However, Nomoto teaches a battery system comprising a plurality of battery cells therein, wherein the battery system comprises a flexible printed circuit with bus bars (Abstract, [0001]). As illustrated in Figure 1, Nomoto teaches that the system comprises a plurality of bus bars (29, 30) which are configured, at a first end, for the electrical connection of respective battery cells of the plurality of battery cells ([0072]-[0076]). More specifically, and as illustrated in Figure 3B, Nomoto teaches that each of said electrical connections is achieved via the presence of a plating layer (33) which is formed on the surfaces of a given bus bar ([0077], [0101]-[0102]). As illustrated in Figure 3B, the plating layer is formed cohesively with a given bus bar and is of multi-layer form insofar as it comprises at least an upper first layer and a lower second layer which sandwich a given bus bar therebetween. Nomoto teaches that the plating layer is formed out of a material such as copper or nickel given that such materials are specifically compatible for facilitating electrical interconnections with battery cells ([0102]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would form a multi-layer nickel or copper plating layer (“at least one cell connector” which is “configured for the connection of the electrical storage units”), as taught by Nomoto, cohesively around the surface of each connecting element of Federle such that each connecting element is sandwiched between at least an upper first layer and a lower second layer of the plating layer (“the at least one cell connector” is of “multi-layer form” and “includes a first layer and a second layer, and wherein the connecting element (12) is sandwiched between the first layer and the second layer”), given that such plating layers would help further facilitate the electrical connections to the plurality of battery cells since said plating layers are formed of a material which is specifically compatible for facilitating electrical interconnections with batteries, as taught by Nomoto.

Regarding Claim 2, Federle, as modified by Nomoto, teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figure 3, Federle teaches that each connecting element has, at a second end, a “connection contact” (i.e. the contact point of each connecting element, the position of which is considered to be at a “second end” of its respective connecting element, which directly interfaces with a plated through-hole (16)) that is configured to produce an electrically conductive connection with a component (15) (“an electronics unit”) of a battery management system (14) ([0032], [0037]).

	Regarding Claim 3, Federle, as modified by Nomoto, teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figure 3 of Federle, the connecting elements (and therefore the plating layers) are arranged at an edge side on a carrier material layer and are surrounded, at least in certain portions, by at least one carrier material layer.

Regarding Claim 5, Federle, as modified by Nomoto, teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figure 3 of Federle, the carrier material layers of the connecting device are stacked on one another so as to be, at least indirectly, connected to one another such that the carrier material layers are cohesively connected to one another at least in certain portions (i.e. “cohesively” connected insofar as each carrier material layer is part of an integrated and unified stack of components, wherein it is noted that the instant Claim does not explicitly define what constitutes a “cohesive” connection, or otherwise state that a “cohesive” connection involves a direct and physical connection between components).

Regarding Claim 6, Federle, as modified by Nomoto, teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figure 2 of Federle, the connecting elements are constructed so as to be in the form of leadframes extending out from the connecting device.

Regarding Claim 8, Federle, as modified by Nomoto, teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figures 1-3 of Federle, a component (15) (“at least one protective element for improving electrical and/or electromagnetic compatibility”) of a battery management system (14) is provided at least in certain portions of the connecting device, wherein the component is cohesively connected to at least one carrier material layer (i.e. “cohesively” connected insofar as each component (15) works, and is stacked, in an integrated and unified fashion with the carrier material layers of the connecting devices, wherein it is noted that the instant Claim does not explicitly define what constitutes a “cohesive” connection, or otherwise state that a “cohesive” connection involves a direct and physical connection between components) ([0032], [0037]).

Regarding Claim 12, Federle, as modified by Nomoto, teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figure 1, Federle teaches that the connecting device comprises a plurality of recess cutouts (9) (“fixing means”) for positioning on the battery module ([0033]). Federle teaches that the recess cutouts interface with a connection element of a degassing device (“positioning on an external component”) ([0033]).

Regarding Claim 13, Federle, as modified by Nomoto, teaches the instantly claimed invention of Claim 1, as previously described.
	As previously described, the electrical connections of the plurality of battery cells is achieved via a welded connection between a cell terminal (7) of a given battery cell and an interfacing surface of a corresponding connecting element (See Claim 1). Therefore, and in context of Federle, as modified by Nomoto, said electrical connections would be achieved via a welded connection between a cell terminal (7) of a given battery cell and an interfacing surface of a corresponding plating layer formed on a given connecting element (See Claim 1).
	Accordingly, a welded structure would therefore be positioned between said cell terminal and said plating layer (i.e. the welded structure functions as an electrically conductive “contact element” arranged on the plating layer). 

Regarding Claim 15, Federle, as modified by Nomoto, teaches the instantly claimed connecting device of Claim 1, as previously described.
Federle, as modified by Nomoto, does not explicitly teach a method of producing the connecting device, wherein the method comprises steps a), b), and c).
However, and as illustrated in Figure 3 of Federle, the connecting elements (and therefore the plating layers) are positioned on a first carrier material layer (i.e. the lowermost carrier material layer (17) which directly interfaces with the lowermost surface of connecting element (6)). As illustrated in Figure 3 of Federle, a second carrier material layer (i.e. the middlemost carrier material layer (17) which directly interfaces with the uppermost surface of the plating layer of connecting element (6)) is arranged on the connecting elements (and therefore the plating layers) and first carrier material layer so as to be cohesively connected with the first carrier material layer (i.e. “cohesively” connected insofar as each carrier material layer is part of an integrated and unified stack of components, wherein it is noted that 
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill would recognize, or otherwise expect, that by virtue of constructing the overall connecting device of Federle, as modified by Nomoto, especially in context of Figure 3 and the aforementioned characterization of Figure 3, a method comprising the instantly claimed steps a), b), and c) would necessarily be performed. Applicant is welcome, however, to provide explicit evidence as to why, despite the specific configuration of the connecting device of Federle, as modified by Nomoto, and the structural configuration thereof as illustrated in Figure 3, a method comprising the instantly claimed steps would not have been performed.

Regarding Claim 16, Federle, as modified by Nomoto, teaches the instantly claimed invention of Claim 1, as previously described.
 Furthermore, given that (1) each carrier material layer necessarily exhibits, to some degree, an inherent level of flexibility, and (2) the instant Claim does not explicitly define a level of flexibility required to be considered “of flexible form,” each carrier material may readily be described as being “of flexible form.”  

Regarding Claim 18, Federle, as modified by Nomoto, teaches the instantly claimed invention of Claim 1, as previously described.


Regarding Claim 19, Federle, as modified by Nomoto, teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figure 2 of Federle, the connecting elements are constructed so as to be in the form of leadframes extending out from the connecting device.

Regarding Claim 25, Federle, as modified by Nomoto, teaches the instantly claimed invention of Claim 1, as previously described.
As previously described, each carrier material layer is formed of aluminum oxide (See Claim 1).

Claims 9, 17, 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Federle et al. (US 2015/0214581), and further in view of Nomoto et al. (US 2014/0370343) and Lee (US 2011/0268996).

Regarding Claim 9, Federle, as modified by Nomoto, teaches the instantly claimed invention of Claim 1, as previously described.
Federle, as modified by Nomoto, does not explicitly teach that the connecting device comprises at least one reinforcement element provided for stiffening purposes.
However, Lee teaches a battery comprising a protection circuit module (Abstract). As illustrated in Figures 1-2, Lee teaches that the protection circuit module (5) comprises an insulating layer (10) on which a circuit pattern is formed, wherein the insulating layer is further formed on the surface of a 
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would construct the connecting device of Federle, as modified by Nomoto, such that each carrier material layer is formed on the surface of a reinforcement unit (“at least reinforcement element” which is provided for “stiffening purposes”) that is made out of a hard insulating substrate material, as taught by Lee, given that each reinforcement unit would provide for added support of each carrier material layer in the connecting device.

Regarding Claim 17, Federle, as modified by Nomoto, teaches the instantly claimed invention of Claim 1, as previously described.
Although the constituent layers of the connecting device are stacked on one another (See Figure 3 of Federle), Federle, as modified by Nomoto, does not explicitly teach that the carrier material layers are welded or adhesively bonded to one another, at least in certain portions.
However, Lee teaches a battery comprising a protection circuit module (Abstract). As illustrated in Figures 1-2, Lee teaches that the protection circuit module (5) comprises a battery connecting device which comprises an insulating layer (10), wherein the insulating layer is further formed on the surface of a reinforcement unit (50) ([0037]-[0040], [0047]). Lee teaches that the reinforcement unit provides support to the insulating layer and is made out of a hard insulating substrate material ([0047]). As illustrated in Figures 1-2, 4, Lee teaches that constituent and stacked layers (e.g. the insulating layer and the reinforcement unit) of the connecting device are adhesively bonded via an adhesive layer (55) ([0047]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would adhesively bond together the stacked, constituent layers of the 
Accordingly, given that the instant Claim does not require the claimed insulation layers to be adhesively bonded to one another in a direct fashion, the carrier material layers of Federle, as modified by Nomoto and Lee, would therefore be adhesively bonded to one another in an indirect fashion.

Regarding Claim 22, Federle, as modified by Nomoto, teaches the instantly claimed invention of Claim 1, as previously described.
Federle, as modified by Nomoto, does not explicitly teach that the connecting device comprises at least one reinforcement element provided for stiffening purposes, wherein the at least one reinforcement element is provided between the carrier material layers (i.e. the two respective carrier material layers as described previously in Claim 1).
However, Lee teaches a battery comprising a protection circuit module (Abstract). As illustrated in Figures 1-2, Lee teaches that the protection circuit module (5) comprises an insulating layer (10) on which a circuit pattern is formed, wherein the insulating layer is further formed on the surface of a reinforcement unit (50) ([0037]-[0040], [0047]). Lee teaches that the reinforcement unit provides support to the insulating layer and is made out of a hard insulating substrate material ([0047]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would construct the connecting device of Federle, as modified by Nomoto, such that each carrier material layer is formed on the surface of a reinforcement unit (“at least reinforcement element” which is provided for “stiffening purposes,” wherein such an orientation would necessarily comprise a reinforcement unit arranged between at least the two respective carrier material 

Regarding Claim 24, Federle, as modified by Nomoto, teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figure 1, Federle teaches that the connecting device comprises a plurality of recess cutouts (9) (“fixing means”) for positioning on the battery module ([0033]). Federle teaches that the recess cutouts interface with a connection element of a degassing device ([0033]).
Federle, as modified by Nomoto, does not explicitly teach that the recess cutouts are on a reinforcement element.
However, Lee teaches a battery comprising a protection circuit module (Abstract). As illustrated in Figures 1-2, Lee teaches that the protection circuit module (5) comprises an insulating layer (10) on which a circuit pattern is formed, wherein the insulating layer is further formed on the surface of a reinforcement unit (50) ([0037]-[0040], [0047]). Lee teaches that the reinforcement unit provides support to the insulating layer and is made out of a hard insulating substrate material ([0047]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would construct the connecting device of Federle, as modified by Nomoto, such that each carrier material layer is formed on the surface of a reinforcement unit (“reinforcement element,” wherein such an orientation would provide for the recess cutouts to be on, at least indirectly, a given reinforcement unit) that is made out of a hard insulating substrate material, as taught by Lee, given that each reinforcement unit would provide for added support of each carrier material layer in the connecting device.

Claims 10, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Federle et al. (US 2015/0214581), and further in view of Nomoto et al. (US 2014/0370343) and Fritz (US 2016/0043448).

Regarding Claim 10, Federle, as modified by Nomoto, teaches the instantly claimed invention of Claim 1, as previously described.
Federle, as modified by Nomoto, does not explicitly teach that the plating layers each have at least one deformation element for elastic deformation purposes.
However, Fritz teaches a cell contact-making system for an electrochemical device (Abstract, [0002]). As illustrated in Figure 5, Fritz teaches that the system comprises a plurality of cell connectors (116), wherein each cell connector comprises a compensation region (160) which allows for elastic deformation to occur between different regions of each cell connector ([0136]). Fritz teaches that the compensation region not only allows for relative movement across the cell connector to occur during electrochemical cell operation, but also allows for the compensation of tolerances when the system itself is assembled ([0136]). As illustrated in Figure 5, Fritz teaches that each compensation region is composed of at least five corrugations (162) ([0137]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would construct each connecting element (and therefore its corresponding plating layer) of Federle, as modified by Nomoto, such that they each comprise a compensation region comprising at least five corrugations (each of which is a “deformation element”) therein, as taught by Fritz, given not only because the provision of such compensation regions would allow for relative movements across each connecting element to occur during operation of the battery cells, but also because such compensation regions would allow for the compensation of tolerances when the battery system itself is assembled.

Regarding Claim 23, Federle, as modified by Nomoto, teaches the instantly claimed invention of Claim 1, as previously described.
Federle, as modified by Nomoto, does not explicitly teach that the plating layers each have five deformation elements for elastic deformation purposes, wherein at least one deformation element is of undulating or polygonal design.
However, Fritz teaches a cell contact-making system for an electrochemical device (Abstract, [0002]). As illustrated in Figure 5, Fritz teaches that the system comprises a plurality of cell connectors (116), wherein each cell connector comprises a compensation region (160) which allows for elastic deformation to occur between different regions of each cell connector ([0136]). Fritz teaches that the compensation region not only allows for relative movement across the cell connector to occur during electrochemical cell operation, but also allows for the compensation of tolerances when the system itself is assembled ([0136]). As illustrated in Figure 5, Fritz teaches that each compensation region is composed of at least five corrugations (162) ([0137]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would construct each connecting element (and therefore its corresponding plating layer) of Federle, as modified by Nomoto, such that they each comprise a compensation region comprising at least five corrugations (“five deformation elements for elastic deformation purspoes” which are of “undulating” design) therein, as taught by Fritz, given not only because the provision of such compensation regions would allow for relative movements across each connecting element to occur during operation of the battery cells, but also because such compensation regions would allow for the compensation of tolerances when the battery system itself is assembled.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Federle et al. (US 2015/0214581), and further in view of Nomoto et al. (US 2014/0370343) and Okamoto et al. (US 2014/0295225).

Regarding Claim 11, Federle, as modified by Nomoto, teaches the instantly claimed invention of Claim 1, as previously described.
Federle, as modified by Nomoto, does not explicitly teach that at least one electrical resistance for measuring a voltage drop is arranged on at least one connecting element.
However, Okamoto teaches a battery module (Abstract, [0002]). As illustrated in Figures 2, 4, and 6, Okamoto teaches that the battery module comprises a connecting device which comprises a plurality of connecting members (15), wherein a voltage detection terminal (21) is arranged on each connecting member ([0052]-[0063]). As illustrated in Figure 6, each voltage detection terminal includes structures which function as an electrical resistance for measuring the voltage drop associated with a respective battery cell ([0058]-[0053]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further arrange a voltage detection terminal (“at least one electrical resistance” for “measuring a voltage drop”), as taught by Okamoto, on each connecting element of Federle, as modified by Nomoto, given that the provision of such voltage detection terminals would allow voltage drops associated with respective battery cells to be measured.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Federle et al. (US 2015/0214581), and further in view of Nomoto et al. (US 2014/0370343) and Yoon (US 2009/0297939).

Regarding Claim 20, Federle, as modified by Nomoto, teaches the instantly claimed invention of Claim 1, as previously described.
Federle, as modified by Nomoto, does not explicitly teach that the connecting elements are of multi-layer form.
However, Yoon teaches a bus bar for use in a battery module (Abstract, [0002]). As illustrated in Figure 1B, Yoon teaches that the bus bar is multi-layered, wherein the bus bar comprises a metal plate (111) with a chromate layer (113) formed thereon ([0039]). Yoon teaches that the metal plate is preferably formed of copper due at least to its low cost ([0040]). Furthermore, Yoon teaches that the chromate layer, at a minimum, improves the corrosion resistance of the metal plate itself ([0043]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would form the connecting elements of Federle, as modified by Nomoto, such that they comprise a copper plate with a chromate layer formed thereon (“the connecting elements (12) are of multi-layer form”), as taught by Yoon, given not only because the use of copper would help minimize the cost of the connecting elements, but also because the presence of a chromate layer would improve the corrosion resistance of the connecting elements.

Regarding Claim 2, Federle, as modified by Nomoto, teaches the instantly claimed invention of Claim 1, as previously described.
Federle, as modified by Nomoto, does not explicitly teach that the connecting elements are of multi-layer form and comprise aluminum, copper, or nickel.
However, Yoon teaches a bus bar for use in a battery module (Abstract, [0002]). As illustrated in Figure 1B, Yoon teaches that the bus bar is multi-layered, wherein the bus bar comprises a metal plate (111) with a chromate layer (113) formed thereon ([0039]). Yoon teaches that the metal plate is preferably formed of copper due at least to its low cost ([0040]). Furthermore, Yoon teaches that the chromate layer, at a minimum, improves the corrosion resistance of the metal plate itself ([0043]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would form the connecting elements of Federle, as modified by Nomoto, such that they comprise a copper plate with a chromate layer formed thereon (“the connecting elements (12) are of multi-layer form and comprise aluminum, copper, or nickel”), as taught by Yoon, given not only because the use of copper would help minimize the cost of the connecting elements, but also because the presence of a chromate layer would improve the corrosion resistance of the connecting elements.

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Federle et al. (US 2015/0214581), and further in view of Nomoto et al. (US 2014/0370343) and Eckl et al. (US 2015/0180098).

Regarding Claims 26-27, Federle, as modified by Nomoto, teaches the instantly claimed invention of Claim 1, as previously described.
Furthermore, a “film” may be defined as “a thin covering or coating” (See, for example, https://www.merriam-webster.com/dictionary/film). Accordingly, and as illustrated in Figure 3 of Federle, the carrier material layers are interpreted as being “like” a thin covering or coating (and therefore the carrier material layers are “film-like” in nature).
Federle, as modified by Nomoto, does not explicitly teach that the carrier material layers each comprises aluminum oxide.
	However, it is first noted that while Federle teaches that the carrier materials are formed out of a mixture of epoxy resin and glass fiber (i.e. FR4 insulation material), Federle does not explicitly teach that the carrier materials must only be formed of said mixture or are only capable of being formed out of said mixture.
	Furthermore, Eckl teaches an energy storage device (Abstract, [0001]). As illustrated in Figure 2, Eckl teaches that the device comprises a plurality of battery cells (1-1, 1-2) which are connected to multi-layered printed circuit boards (7, 8) ([0045]). As illustrated in Figure 2, Eckl teaches that each printed circuit board comprises an insulation layer (7-3, 8-3) therein ([0046]-[0047]). Eckl teaches that as opposed to being formed of a synthetic material (e.g. epoxide resin), each insulation layer may instead be made out of an electrically insulating ceramic material such as aluminum oxide ([0049]). 
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would form each carrier material layer of Federle, as modified by Nomoto, out of aluminum oxide, as taught by Eckl, given that aluminum oxide is an electrically insulating ceramic material which may specifically be utilized as an alternative to an insulating synthetic material (e.g. a mixture of epoxy resin and glass fiber as in Federle, as modified by Nomoto) in the formation of an insulation layer of a printed circuit board, as taught by Eckl.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729